PER CURIAM.
We affirm the trial court’s judgment determining that the property settlement agreement was clear and unambiguous on its face and provided for the relief requested by the wife. Pearson v. Pearson, 342 So.2d 1018 (Fla. 4th DCA 1977). We reverse the award of attorney’s fees because the wife failed to file a financial affidavit as required by rule 1.611(a), Florida Rules of Civil Procedure, nor did she present competent evidence of her need. Cf. Williamson v. Williamson, 335 So.2d 346 (Fla. 1st DCA 1976).
GLICKSTEIN, WALDEN and WARNER, JJ., concur.